ORDER

PER CURIAM.
Defendant appeals the judgment upon his conviction by a jury of one count of possession of a controlled substance, § 195.202, RSMo 1992, one count of delivery of a controlled substance, § 195.211, RSMo 1992, and one count of resisting arrest, § 575.150, RSMo 1992, for which he was sentenced to concurrent terms of fifteen, fifteen and ten years imprisonment respectively. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief after an evi-dentiary hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).